Title: To Alexander Hamilton from Jeremiah Olney, 7 October 1793
From: Olney, Jeremiah
To: Hamilton, Alexander



Custom HouseDistrict of Providence 7th Octr. 1793
Sir

The Office of District Attorney for Rhode Island being vacant by the Death of William Channing Esqr. and some of the Merchants having recommended to the President of the United States, David Howell Esqr. to Succeed to that Office, and knowing him to be very much under the Influence of those Characters who have long and with violence, opposed me in a Just Execution of the revenue laws—I have considered it my Duty to State in the Enclosed Letter, to the President, this Circumstance in the Hope that it may (with other Information he may receive on this Subject) prevent an appointment so much desired by those who have recommended him—and which I fear would very much endanger A due Collection of the revenue, for it is more than probable he would embarrass rather than Support the officers of the Customs in a Just Discharge of their Duty.
I have taken the Liberty to recommend to the President, David Leonard Barnes Esqr. of this Town attorney at Law, as a gentleman well Quallified to fill the Office of District of Attorney. He is a Person of Fair Character and Deportment in life and is deservedly Esteemed for his independent Principles and Tallents in the Law. Should the President not make the Appointment before you See or hear from him—you will Sir render a Service to the Nation by mentioning this Gentleman as a Suitable Person for the District Attorney, and who I am pursuaded will do honor to the Appointment should he be so fortunate as to obtain it—and he will I firmly believe Co-opperate on all occasions with the officers of the Customs in a faithfull execution of the revenue Laws, so Essential to the support of the National Government, and may I be allowed to say, its Existance.
I have the Honor to be &c.

Jereh. Olney Collr.


P. S. Mr. Howell is Attorney against me in the Suits of Messrs. Arnold & Dexter.

Secretary of the Treasury.

 